DeeNNEN, J., dissenting: I respectfully dissent. First, I doubt that petitioner should be considered to be “carrying on” the business of teaching in 1967. He taught school as a substitute or replacement teacher under a provisional credential at various places in 1964, and continued to do so during 1965 and 1966 while he was apparently working to obtain a Ph. D. degree in anthropology. Had he seriously intended to qualify as a regular teacher it seems that he could have become qualified as such prior to 1967. It would appear that he was primarily interested aud involved in obtaining a Ph. D. degree during this period and used substitute teaching as a means of earning spending money. The same situation existed throughout his sojourn in Oslo. I do not believe petitioner’s application for appointment as a substitute teacher after he arrived in Norway, and his 1 day of actual teaching, changed his status from that of mere membership in the teaching profession (if he had that) to “carrying on” the business of teaching, as the majority opinion implies. Of course, if petitioner was not in the business of teaching before he went to Norway, this would distinguish this case from Furner v. Commissioner, 393 F. 2d 292, reversing 47 T.C. 165, on which the majority rely. Second, this opinion appears to stand for the proposition that once a person has taught school he becomes a professional teacher and thereafter can deduct all of the expenses of the type involved here, which would be nondeductible personal expenses to anyone else, which he incurs in seeking further education, regardless of the relationship of the courses taken to the subjects he has been teaching and regardless of where he chooses to sojourn and study. I would not give the regulation such a bro'ad interpretation. I find nothing to indicate that petitioner went to Norway to increase his skills as a teacher. It appears more likely that he went there because he wanted to study in Norway and continue work on this Ph. D. in anthropology, which, I assume, would qualify him for a new trade or business, that of being an anthropologist. It appears that in December of 1967 petitioner registered at the University of Oslo under a program leading toward a Ph. D. in anthropology, and presumably the courses he took thereafter were under that program. The majority recognize that a Ph. D. in anthropology would not have been a higher degree in a subject commonly taught in public high schools. This being so I find it difficult to understand how the subjects taken under that program can be considered to have been taken for the improvement of his skills as a public school teacher, except incidentally. I also doubt that it can be considered “customary” for public school teachers to take a year off for study in a foreign country, particularly where such course of study has only at most a tangential relationship to their teaching duties; thus, it would not be an “ordinary” expense within the definition relied upon. Cf. Welch v. Helvering, 290 U.S. 111. And how far can we stretch the word “necessary” to include anything that is “appropriate” or “helpful.” I daresay that the studies undertaken by petitioner in Norway co-uld be said to be “appropriate” and “helpful” in a sense to other people engaged in a variety of endeavors, as well as to petitioner, without qualifying the expenses incurred as ordinary and necessary business expenses. Raum, Athene, TaNNENWald, SimpsoN, and Featiierston, JJ., agree with this dissent.